 In the Matter of GRANITE FINISHING WORKS OF PROXIMITY MFG.COMPANYandTEXTILEWORKERS ORGANIZING COMMITTEECase No. R-691.Decided May 21, 1938Cotton Textile Industry-Investigation of Representatives:controversy con-cerning representation of employees-UnitAppropriate for Collective Bargaining:all employees,except supervisory and clerical employees and watchmen ; nocontroversy asto=Election OrderedMr. Jacob Blum.andMr. Samuel W. Spencer,for the Board.Mr. L. P. McLendon,of Greensboro, N. C., for the Company.Mr. Frank J. Ward,of Burlington, N. C., for the Union.Mr. Arnold R. Cutler,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 15, 1937, Textile Workers Organizing Committee,herein called the Union, filed with the Regional Director for the FifthRegion (Baltimore, Maryland) a petition alleging thata questionaffectingcommerce had arisen concerning the representation of em-ployees of Granite Finishing Works of Proximity Mfg. Company,Hall River, North Carolina, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On February 18, 1938, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 1, as amended, ordered an investigationand authorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On March 5, 1938, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and upon theUnion.Pursuant to the notice, a hearing was held on March 17, 1938,at Graham, North Carolina, a place other than that specified in thenotice but at which all the parties were present and participated, beforeE. R. Strempel, the Trial Examiner duly designated by the Board.364 DECISIONS AND ORDERS365The Board and the Company were represented by counsel, and theUnion by a representative.Full opportunity to be heard, to examineand to cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.At the commencement of the hear-ing counsel for the Company made a motion, which was renewed atthe close of the hearing, to dismiss the petition on the ground thatitwas prematurely filed since no question affecting commerce hadarisen concerning the representation of employees of the Companyat the Granite Finishing Works.The Trial Examiner reserved thedetermination of this motion for the Board.The motion is hereby'denied.During the course of the hearing the Trial Examiner madeseveral rulings on motions and on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company is a corporation organized under the laws of theState of North Carolina and maintains its principal office at Greens-boro, North Carolina. It operates several mills, only one of which, theGranite Finishing Works; at Hall River, North Carolina, is involvedin this proceeding.The Granite Finishing Works is hereinafterreferred to as the mill.The Company is engaged in the manufactureof corduroys at the mill.The principal. raw material used at the mill is unbleached andundyed cotton cloth known as grey goods, all of which is purchasedin North Carolina.Other materials used at the, mill are purchasedfrom without the State, such as dyestuffs from New Jersey, starchfrom Iowa, dextrine from Illinois, and manufactured parts fromMassachusetts.The average production at the mill is 250,000 yards of finishedcloth per month.The average value of its monthly production offinished goods is approximately $100,000.Approximately 95 percent of its finished products are shipped out of the State of NorthCarolina.On March 2, 1938, the Company employed 134 employees at themill, exclusive of supervisory and clerical employees and watchmen.II.THE ORGANIZATION INVOLVEDTextileWorkers Organizing Committee is a labor organizationaffiliated with the Committee for Industrial Organization, admitting 366NATIONAL LABOR RELATIONS BOARDtomembership all employees of the Company at the mill, exclusiveof supervisory and clerical employees and watchmen.III.THE QUESTION CONCERNING REPRESENTATIONOn January 31, 1938, the Union sent a letter to the Companyrequesting a conference for the purpose of discussing an agreementrelating to recognition of the Union, wages, hours, and other condi-tions of employment.The Company replied by letter that the pro-posed conference was useless in view of the fact that the petitionherein had already been filed with the Regional Director.We find that a question has arisen concerning the representationof employees of the Company at the mill.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITThe Union claims that all employees of the Company at the mill,excluding supervisory and clerical employees and watchmen, con-stitute a unit appropriate for the purposes of collective bargaining.The Company did not object to this unit and made no claim for adifferent unit.We find that all the employees of the Company at the GraniteFinishingWorks mill, excluding supervisory and clerical employeesand watchmen, constitute a unit appropriate for the purposes ofcollective bargaining and that said unit will insure to employees ofthe Company at the Granite Finishing Works mill the full benefit oftheir right to self-organization and collective bargaining and other-wise effectuate the policies of the Act.-VI. THE DETERMINATION OF REPRESENTATIVESOn March 2, 1938, there were 134 employees, exclusive of super-visory and clerical employees and watchmen, employed by the Com-pany at the mill.Of these 134 employees the Union claimed torepresent from 90 to 100.The Union supported its claim by theoral testimony of its representative.The Union neither gave the DECISIONS AND ORDERS367names of its claimed members nor introduced into evidence member-ship or application cards.We find that the question which has arisen concerning the repre-sentation of employees can best be resolved by the holding of anelection by secret ballot.The Union requested that, in the event that the Board directedan election, the Company's pay roll at the time of the filing of thepetition be used in determining eligibility to vote.The Companymade no objection.Accordingly, those eligible to vote shall bethe employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding December 15, 1937, thedate of the filing of the petition, excluding those Who have sincequit or have been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Proximity Mfg. Company at its GraniteFinishing Works mill, Hall River, North Carolina, within the mean-ing of Section 9 (c) and Section 2 (6) and (7), of the National LaborRelations Act.2.All the employees of the Company at its Granite FinishingWorks mill, Hall River, North Carolina, exclusive of supervisoryand clerical employees and watchmen, constitute a unit appropriatefor the purposes of collective bargaining, Within the meaning ofSection 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, itis herebyDIRECTED that, as a part of the investigation ordered by the Boardto ascertain representatives for, the purposes of collective bargainingwith Proximity Mfg. Company, at its Granite Finishing Works mill,Hall River, North Carolina, an election by secret ballot shall beconducted within twenty (20) days from the date of this Direction,under the direction and supervision of the Regional Director forthe Fifth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all the employees of Proximity Mfg. 368NATIONAL LABOR RELATIONS BOARDCompany at its' Granite Finishing Works mill, Hall River, NorthCarolina, who were employed by the Company during the pay-rollperiod immediately preceding December 15, 1937, excluding super-visory and clerical employees and watchmen, and those who havesince quit or have been discharged for cause, to determine whetheror not they desire to be represented by Textile Workers OrganizingCommittee for the purposes of collective bargaining.[SAME TITLE]'AMENDMENT TO DECISION AND DIRECTION OFELECTIONJune 2, 1938On May 21, 1938, the National Labor Relations Board ' issued itsDecision and Direction of Election in the above-entitled proceeding.In accordance with the transcript of the testimony, the Decision andDirection of Election referred to the Granite Finishing Works millas located at Hall River, North Carolina. It appears that the designa-tion of the location of the mill was incorrectly reported in the tran-script by the stenographer, the mill being located at Haw River.Accordingly, the Board hereby amends its Decision and Direction ofElection issued on May 21, 1938, by striking therefrom the words"Hall River," wherever they appear, and substituting- therefor thewords "Haw River."[SAME TITLE]iCERTIFICATION OF REPRESENTATIVESJune ^?7, 1938On May 21, 1938, the National Labor RelationsBoard,hereincalled the Board, issued a Decision and Direction of Election in theabove-entitledcase.On June 2, 1938, the Board issued an Amend-ment to Decision and Direction of Election.The Direction of Elec-tion, as amended, directed that an election by secret ballot be con-ducted within twenty (20) days from the date of the Direction amongall the employees of Proximity Manufacturing Company at itsGranite FinishingWorks mill, Haw River, North Carolina, whowere employed by the Company during the pay-roll period immedi-ately preceding December 15, 1937, excluding supervisoryand clericalemployees and watchmen, and those who had since quit or had beendischarged for cause, to determine whether or not they desired to berepresented by Textile Workers Organizing Committee for the pur-pose of collective bargaining. DECISIONS AND ORDERS369Pursuant to this Decision and Direction of Election, as amended,an election .by secret ballot was conducted on June 9, 1938, at HawRiver,North Carolina, under the direction and supervision ofWilliam M. Aicher, Acting Regional Director for the Fifth Region(Baltimore, Maryland).Full opportunity was accorded to all of theparties to this investigation to participate in the conduct of the secretballot and to make challenges.On Jude 10, 1938, the said ActingRegional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, issued and duly served upon the parties his IntermediateReport on the ballot.No objections or exceptions to the IntermediateReport have been filed by any of the parties.As to the balloting and its results, the Acting Regional Directorreported as follows :Total employees eligible-------------------------------------129Total number of ballots cast---------------------------------127Ballots cast for Textile Workers Organizing Committee--------71Ballots cast against Textile Workers Organizing Committee-_56Challenged ballots------------------------------------------0Blank ballots----------------------------------------------0Void ballots------------------------------------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT is HEREBYCERTIFIED that Textile Workers Organizing Committeehas been designated and selected by a majority of all the employeesof Proximity Manufacturing Company at its Granite FinishingWorks mill, Haw River, North Carolina, excluding supervisoryand clerical employees and watchmen, as their representative forthe purposes of collective bargaining, and that, pursuant to Section9 (a) of the National Labor Relations Act, Textile Workers Or-#anizing Committee is the exclusive representative of all such em-ployees for the purposes of collective bargaining in respectto ratesof pay, wages, hours of employment, and other conditions of em-ployment.'